Name: Council Regulation (EC) NoÃ 456/2006 of 20 March 2006 correcting Regulation (EC) NoÃ 1786/2003 on the common organisation of the market in dried fodder
 Type: Regulation
 Subject Matter: agricultural activity;  agricultural structures and production;  agricultural policy
 Date Published: nan

 21.3.2006 EN Official Journal of the European Union L 82/1 COUNCIL REGULATION (EC) No 456/2006 of 20 March 2006 correcting Regulation (EC) No 1786/2003 on the common organisation of the market in dried fodder THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 36 and the third subparagraph of Article 37(2) thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (1), Whereas: (1) The text of Regulation (EC) No 1786/2003 (2) contains a number of errors. (2) In Article 1 of the said Regulation, CN codes ex 1214 90 91 and ex 1214 90 99 should be replaced by CN code ex 1214 90 90 following an amendment to the combined nomenclature. (3) In Article 5(1) of the said Regulation, the maximum guaranteed quantity of 4 855 900 tonnes should be replaced by the maximum guaranteed quantity of 4 960 723 tonnes, the sum of the guaranteed national quantities listed in paragraph 2 of that Article. (4) The first subparagraph of Article 6 of the said Regulation should be reworded in order to describe correctly the method of decreasing the aid, should the maximum guaranteed quantity be overrun. In the second subparagraph of the same Article, all linguistic versions should be aligned in order to use the same terminology when expressing the principle that no increase in budget expenditure is possible in the event of an overrun of the maximum guaranteed quantity. (5) Regulation (EC) No 1786/2003 should therefore be corrected accordingly. (6) Given that the corrections have no negative effect on economic operators, this Regulation should apply from the date of application of Regulation (EC) No 1786/2003, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 1786/2003 is hereby corrected as follows: 1. In point (a) of the first column of the table in Article 1, CN codes ex 1214 90 91 and ex 1214 90 99 shall be replaced by CN code ex 1214 90 90. 2. In Article 5(1), the maximum guaranteed quantity of 4 855 900 tonnes shall be replaced by the maximum guaranteed quantity of 4 960 723 tonnes. 3. Article 6 shall be replaced as follows: Article 6 Where during a marketing year the volume of dried fodder for which aid as provided for in Article 4(2) is claimed exceeds the maximum guaranteed quantity set out in Article 5(1), the aid shall be reduced in each Member State in which production exceeds the guaranteed national quantity by reducing expenditure as a function of the percentage of the sum of the overruns represented by the overrun of that Member State. The reduction shall be set, in accordance with the procedure referred to in Article 18(2), at a level ensuring that budget expenditure expressed in euro does not exceed that which would have been attained had the maximum guaranteed quantity not been exceeded.. Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Union. It shall apply from 1 April 2005. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 March 2006. For the Council The President J. PRÃ LL (1) Not yet published in the Official Journal. (2) OJ L 270, 21.10.2003, p. 114. Regulation as amended by Regulation (EC) No 583/2004 (OJ L 91, 30.3.2004, p. 1).